Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 8, the Y-axis label “RTF intensity” should read “TRF intensity”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 6, 13, and 14 are objected to because of the following informalities: the term “lanthanide ions” should read “lanthanide (III) ions” for improved consistency of terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “determining the anionic charge density of the at least one polymer”. While the specification, page 9, lines 1-4, discloses the anionic charge density can be calculated from the signal by referring to the standard curve or to the predetermined standard points, it is still unclear how “referring to the standard curve or to the predetermined standard points” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "its" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-20 are rejected by virtue of their dependence on a rejected base claim.
Regarding claims 7, 11, and 16, the claims recite “an amount of lanthanide (III) ions”. Since “lanthanide (III) ions” is established in claim 1, it is unclear if the lanthanide (III) ions of claims 7, 11, and 16 are the same or different form the lanthanide (III) ions of claim 1. Is a different lanthanide ion added to the sample before the sample comes into contact with the developer solution which has lanthanide ions? Claim 17 is rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harma (WO 2015075299 A1) in view of Dickson et al. (GUDGIN DICKSON, E.F., et al., "Ultrasensitive Bioanalytical Assays Using Time-Resolved Fluorescence Detection", Pharmac. Ther, Vol. 66, pp. 207-235 (1995); hereinafter “Dickson”) and Smith-Palmer et al. (Smith-Palmer, et al., “Determination of the charge density of acrylamide/acrylate copolymers by tensammetry”, Jan 1990, Can. J. Chem., 68,26; hereinafter “Smith-Palmer”).
Regarding claim 1, Harma teaches a method (page 2, “method for measuring concentration of one or more organic polymers in a sample”) comprising the following steps: 
- bringing at least one polymer (page 2, lines 20-23, “organic polymers”) present in a sample into contact with, and enabling its interaction with, a developer solution comprising lanthanide (III) ions (page 2, lines 21-23 teaches mixing the sample having organic molecules with lanthanide (III) ions, wherein the “lanthanide (III) ions” is interpreted as a developer solution; page 7, line 31 teaches “solution of lanthanide ion”), 
- exciting the sample at an excitation wavelength of λexe and detecting, by time-resolved photoluminescence, a signal originating from the lanthanide (III) ions that have interacted with the at least one polymer at an emission wavelength λem (page 2, lines 24-25 teach detecting signal derived from the lanthanide (III) ions with time-gated luminescence measurement; pages 9-10, Example 1 teaches exciting the sample at an excitation wavelength). Harma teaches an example of analyzing polymers in mixtures prepared by spiking produced water obtained from an oil field (page 10, lines 19-20).
Harma fails to teach the method is for determining the anionic charge density of at least one polymer present in a sample and the method comprising determining the anionic charge em.
Dickson teaches the use of time-resolved fluorimetric detection of lanthanide chelate luminescence as a detection method for ultrasensitive bioanalytical assays (abstract). As admitted by the Applicant, Dickson teaches a method for quantifying the density of anionic charges using a time-resolved photoluminescence method (instant specification, page 6, lines 19-22).
Smith-Palmer teaches a method of determining charge density of acrylamide/acrylate copolymers (abstract), wherein acrylamide/acrylate copolymers have many industrial applications, particularly in coal and oil processing (page 26, section “Introduction”, first paragraph). Smith-Palmer teaches that the usefulness of polymers used in coal and oil processing is often a function of their charge density, which affects solubility, conformation, and electrostatic interaction (page 26, section “Introduction”, first paragraph). 
Since Harma teaches analyzing polymers in produced water from oil processing (page 10, lines 19-20), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harma to incorporate the teachings of Dickson and Smith-Palmer to provide the method for determining the anionic charge density of at least one polymer present in a sample and the method comprising determining the anionic charge density of the at least one polymer in the sample using the signal detected at the emission wavelength λem. Doing so would utilize known methods of determining anionic charge density, as taught by Dickson, to analyze an important characteristic of polymers, as taught by Smith-Palmer, which would have a reasonable 
Regarding claim 2, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the sample comes from production water from an oil or gas recovery process (page 10, lines 19-20, “produced water obtained from an oil field”).
Regarding claim 3, modified Harma teaches all of the elements of the current invention as stated above. It appears that Harma further teaches wherein the time-resolved photoluminescence is time-resolved fluorescence (page 2, lines 24-25 teach “time-gated luminescence” and page 10, lines 18-19 teach the use of a fluorescent moiety).
If it is determined that Harma fails to teach wherein the time-resolved photoluminescence is time-resolved fluorescence, Dickson teaches the use of time-resolved fluorimetric detection of lanthanide chelate luminescence as a detection method for ultrasensitive bioanalytical assays (abstract). As admitted by the Applicant, Dickson teaches a method for quantifying the density of anionic charges using a time-resolved photoluminescence method (instant specifications, page 6, lines 19-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Harma to provide wherein the time-resolved photoluminescence is time-resolved fluorescence. Doing so would utilize known 
Regarding claim 4, modified Harma teaches all of the elements of the current invention as stated above. It appears that Harma further teaches wherein the at least one polymer present in the sample is a polymer of at least one water-soluble anionic monomer (page 5, lines 6-19 teaches monomers such as sulfonate) and at least one non-ionic monomer (A) (page 5, lines 6-19 teaches monomers such as carboxamide) and, optionally, of at least one cationic or zwitterionic monomer (page 5, lines 18-19).
If it is determined that modified Harma fails to teach wherein the at least one polymer present in the sample is a polymer of at least one water-soluble anionic monomer and at least one non-ionic monomer (A) and, optionally, of at least one cationic or zwitterionic monomer, Smith-Palmer at least one polymer present in the sample (page 26, section “Introduction”, first paragraph, “copolymers”) is a polymer of at least one water-soluble anionic monomer (page 26, section “Introduction”, first paragraph, “acrylate”) and at least one non-ionic monomer (A) (page 26, section “Introduction”, first paragraph, “acrylamide”). Smith-Palmer teaches acrylamide/acrylate copolymers have many industrial applications, such as in oil processing.
Since Harma teaches analyzing polymers in produced water from oil processing (page 10, lines 19-20), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Harma to provide the at least one polymer present in the sample is a polymer of at least one water-soluble anionic monomer and at least one non-ionic monomer (A). It would have been obvious to choose a polymer having at least one water-soluble anionic monomer and at least one non-ionic 
Note that the limitation of “optionally, of at least one cationic or zwitterionic monomer” is being interpreted as not being required due to the optional statement.
Regarding claim 5, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the lanthanide ions are chosen from europium, terbium, samarium and dysprosium ions (page 6, lines 26-28).
Regarding claim 6, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the lanthanide ions are europium or terbium ions (page 6, lines 26-28).
Regarding claim 7, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein an amount of lanthanide (III) ions between 1 ppm and 10,000 ppm is added to the sample by weight based on the weight of the sample before the sample comes into contact with the developer solution (page 8, lines 6-13 teaches that the lanthanide ion concentration is below 10 mM, preferably between 10 mM and 0.0001 mM; i.e. one of ordinary skill in the art that lanthanide ion is measured before adding to a solution).
Regarding claim 8, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the excitation wavelength λexe lies between 200 nm and 600 nm (page 10, lines 2-4) and the emission signal wavelength λem lies between 300 nm and 800 nm (page 10, line 4).
Regarding claim 10, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the method comprises a sample purification step prior to adding the developer solution comprising the lanthanide (III) ions (page 8, lines 24-30).
Regarding claim 11, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein an amount of lanthanide (III) ions between 1 ppm and 10,000 ppm is added to the sample by weight based on the weight of the sample before the sample comes into contact with the developer solution (page 8, lines 6-13 teaches that the lanthanide ion concentration is below 10 mM, preferably between 10 mM and 0.0001 mM; i.e. one of ordinary skill in the art that lanthanide ion is measured before adding to a solution).
Regarding claim 12, modified Harma teaches all of the elements of the current invention as stated above. It appears that Harma further teaches wherein the at least one polymer present in the sample is a polymer of at least one water-soluble anionic monomer (page 5, lines 6-19 teaches monomers such as sulfonate) and at least one non-ionic monomer (A) (page 5, lines 6-19 teaches monomers such as carboxamide) and, optionally, of at least one cationic or zwitterionic monomer (page 5, lines 18-19).
If it is determined that modified Harma fails to teach wherein the at least one polymer present in the sample is a polymer of at least one water-soluble anionic monomer and at least one non-ionic monomer (A) and, optionally, of at least one cationic or zwitterionic monomer, Smith-Palmer at least one polymer present in the sample (page 26, section “Introduction”, first paragraph, “copolymers”) is a polymer of at least one water-soluble anionic monomer (page 26, 
Since Harma teaches analyzing polymers in produced water from oil processing (page 10, lines 19-20), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Harma to provide the at least one polymer present in the sample is a polymer of at least one water-soluble anionic monomer and at least one non-ionic monomer (A). It would have been obvious to choose a polymer having at least one water-soluble anionic monomer and at least one non-ionic monomer from a finite number of identified, predictable polymers in the art of oil processing, as taught by Smith-Palmer, i.e. it would have been obvious to try the specific polymer to optimize analysis of the sample. 
Note that the limitation of “optionally, of at least one cationic or zwitterionic monomer” is being interpreted as not being required due to the optional statement.
Regarding claim 13, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the lanthanide ions are chosen from europium, terbium, samarium and dysprosium ions (page 6, lines 26-28).
Regarding claim 14, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the lanthanide ions are europium or terbium ions (page 6, lines 26-28).
Regarding claim 15, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the excitation wavelength λexe lies em lies between 300 nm and 800 nm (page 10, line 4).
Regarding claim 16, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein an amount of lanthanide (III) ions between 1 ppm and 10,000 ppm is added to the sample by weight based on the weight of the sample before the sample comes into contact with the developer solution (page 8, lines 6-13 teaches that the lanthanide ion concentration is below 10 mM, preferably between 10 mM and 0.0001 mM; i.e. one of ordinary skill in the art that lanthanide ion is measured before adding to a solution).
Regarding claim 17, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the excitation wavelength λexe lies between 200 nm and 600 nm (page 10, lines 2-4) and the emission signal wavelength λem lies between 300 nm and 800 nm (page 10, line 4).
Regarding claim 18, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the method comprises a sample purification step prior to adding the developer solution comprising the lanthanide (III) ions (page 8, lines 24-30).

Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harma in view of Dickson and Smith-Palmer as applied to claims 1 and 4 above, and further in view of Nuutinen et al. (US 20160290923 A1, hereinafter “Nuutinen”).
Regarding claim 9, modified Harma teaches all of the elements of the current invention as stated above. Modified Harma fails to teach wherein a signal modifier comprising a cationic compound is added to the sample before the sample is excited.
Nuutinen teaches a method for determining a scale inhibitor concentration in a sample using a reagent comprising a lanthanide ion, wherein a signal is detected using time-resolved luminescence (abstract). Nuutinen teaches that a signal modifier, comprising a metal ion, may be added to the sample before the excitation of the sample (paragraph [0034]), which allows for modification of the sample signal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Harma to incorporate the teachings of Nuutinen to provide wherein a signal modifier comprising a cationic compound is added to the sample before the sample is excited. Doing so would improve control of the sample signal to optimize analysis.
Regarding claim 19, modified Harma teaches all of the elements of the current invention as stated above. Modified Harma fails to teach wherein a signal modifier comprising a cationic compound is added to the sample before the sample is excited.
Nuutinen teaches a method for determining a scale inhibitor concentration in a sample using a reagent comprising a lanthanide ion, wherein a signal is detected using time-resolved luminescence (abstract). Nuutinen teaches that a signal modifier, comprising a metal ion, may be added to the sample before the excitation of the sample (paragraph [0034]), which allows for modification of the sample signal.

Regarding claim 20, modified Harma teaches all of the elements of the current invention as stated above. Harma further teaches wherein the method comprises a sample purification step prior to adding the developer solution comprising the lanthanide (III) ions (page 8, lines 24-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HENRY H NGUYEN/Examiner, Art Unit 1798    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797